DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2016106356396, filed on August 4, 2016.


Response to Amendment
The Amendments filed on September 17, 2020 have been entered.
Claims 1, 5-8, 12-15 and 19-20 have been amended.

Response to Arguments
Applicant’s arguments filed on September 17, 2020 have been considered but are not persuasive.

Applicant’s arguments:
The cited references do not teach "in response to receiving the user request, displaying a virtual-item package generation interface in place of the conversation interface." Instead of "displaying a virtual-item package generation interface in place of the conversation interface" in response to receiving the user request, as illustrated in the transition from Figures 17B-1 -> 17B-2 -> 17B-3 -> 17B-4, the digital image tray 3806 in Chaudhri is displayed simultaneously with the conversation interface. See Chaudhri at FIG. 38C. 
Zhou is not cited for, and does not teach, this missing limitation.
The cited references do not teach "generating a first virtual-item- package" and "adding the captured audio and/or video message to the first virtual-item-package." Independent claims 1, 8, and 15 as amended require "generating a first virtual-item- package" and adding audio and/or video message captured using a microphone or camera of the first client device "to the first virtual-item-package." This is not taught by the cited references. Instead, Zhou teaches at best a "multimedia capture mode or a payment transaction mode may be selectively selected [at step 210]." However, Zhou does not teach receiving "a first input from the first user to deduct a virtual item from a virtual item account associated with the first user," receiving "a second input from the first user for recording an audio and/or video message," "capturing the audio and/or video message using a microphone or camera of the first client device," and "adding the captured audio and/or video message to the first virtual-item-package" as required by the independent claims. See Zhou at [0044] and FIG. 2, reproduced below.

Applicant respectfully requests that these rejections be withdrawn.

Examiner’s response to applicant’s arguments: 
Examiner respectfully disagrees. Applicant argues that Chaudhri does not teach “in response to receiving the user request, displaying a virtual-item package generation interface in place of the conversation interface.”, however as presented below Chaudhri teaches such limitation ([0968] Figs. 38B and 38C Device 100-1 detects a tap gesture, including contact 3804 in FIG. 38B, on digital camera affordance 3504 and, in response, displays digital image tray 3806 in FIG. 38C. Conversation transcript 3503 shrinks to accommodate digital image tray 3806. Digital image tray includes live preview image 3514 from an associated digital camera, including image capture affordance 3516 and camera switching affordance 3505 for switching the live preview image between two or more associated digital cameras, and previously captured digital images 3518)
Applicant argues that Chaudhri does not teach "generating a first virtual-item- package", "capturing the audio and/or video message using a microphone or camera of the first client device," and “ receiving, via the virtual-item-package generation interface, a second input from the first user for recording an audio and/or video message” without providing additional detail in the claim limitations, however as presented below Chaudhri teaches "generating a first virtual-item- package"  ([1024-1025] Figs. 38B and 38C in FIG. 38B, messaging user interface 3500 is displaying a full-screen version of conversation transcript 3700 when an input including contact 3804 is detected at digital image affordance 3804. In response, the device shrinks display of conversation transcript 3700 to accommodate display of digital image tray 3806 in FIG. 38C), and "capturing the audio and/or video message using a microphone or camera of the first client device," ([914]  device 100-1 places digital recording 3606 in message-input area 3520, in FIG. 36E)([0968] digital images and a digital camera are integrated into a messaging application ); receiving, via the virtual-item-package generation interface, a second input from the first user for recording an audio and/or video message ([0968] Figs. 38B and 38C Device 100-1 detects a tap gesture, including contact 3804 in FIG. 38B, on digital camera affordance 3504 and, in response, displays digital image tray 3806 in FIG. 38C. Conversation transcript 3503 shrinks to accommodate digital image tray 3806. Digital image tray includes live preview image 3514 from an associated digital camera, including image capture affordance 3516 and camera switching affordance 3505 for switching the live preview image between two or more associated digital cameras, and previously captured digital images 3518)([0914] In a first embodiment, device 100-1 places digital recording 3606 in message-input area 3520, in FIG. 36E, in response to detecting a tap gesture including contact 3614 on the digital recording in FIG. 36D. Responsive to detecting a tap gesture including contact 3618 on message-content posting affordance 3520 in FIG. 36F, device 100-1 posts the digital recording to the messaging session, displaying the recording in conversation transcript 3603 in FIG. 36G.); 


Applicant argues that Chaudhri does not teach  "adding the captured audio and/or video message to the first virtual-item-package“ without providing additional detail in the claim limitations, however as presented below a new reference (“DeMattei”, US 20150324858 A1) teaches this limitation ([0060] Fig. 11 Element 1020 is Virtual item package, the sender has selected to the illustrated greeting card 1020, the sender has the option to attach and send the card 1022, attach the card and add a message 1024, add a gift card 1028 {Virtual item} may also be made available to the sender. The selected greeting card may be an image, an audio file, an image with an audio file, a video, a slide show, or any of the other variety of content)(Abstract creating and embedding gift cards into a text message or multi-media message.),
Applicant argues that Zhou does not teach "a first input from the first user to deduct a virtual item from a virtual item account associated with the first user," and "adding the captured audio and/or video message to the first virtual-item-package" without providing additional information in the claim limitations, however as presented below a new reference (“DeMattei”, US 20150324858 A1) teaches these limitations ([0060] Fig. 11 Element 1020 is Virtual item package, the sender has selected to the illustrated greeting card 1020, the sender has the option to attach and send the card 1022, attach the card and add a message 1024, add a gift card 1028 {Virtual item} may also be made available to the sender. The selected greeting card may be an image, an audio file, an image with an audio file, a video, a slide show, or any of the other variety of content)(Abstract creating and embedding gift cards into a text message or multi-media message.),([0060] Fig. 11 Element 1020 is Virtual item package, the sender has selected to the illustrated greeting card 1020, the sender has the option to attach and send the card 1022, attach the card and add a message 1024, add a gift card 1028 {Virtual item} may also be made available to the sender. The selected greeting card may be an image, an audio file, an image with an audio file, a video, a slide show, or any of the other variety of content)(Abstract creating and embedding gift cards into a text message or multi-media message.),



Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being un-patentable over Chaudhri et al (”Chaudhri”, US 20170336958 A1) hereinafter Chaudhri, in view of DeMattei (“DeMattei”, US 20150324858 A1) hereinafter DeMattei. 

Regarding claim 1, Chaudhri teaches a method performed 
([0114], electronic device includes processors, memory and touch sensitive surface) 
displaying a conversation interface of an instant messaging conversation between a first user corresponding to the first client device and a second user corresponding to a second client device that is distinct from the first client device, the conversation interface including one or more previously exchanged instant messages between the first user and the second user on a social network platform ([0374] Figs. 5A and 5B, conversation transcript of messaging session between first user {Genevive} of electronic device and another user {Issac} of another electronic device)([1078] social networking application); 
while displaying the conversation interface of the instant messaging conversation between the first user and the second user, receiving from the first user a user request for generating a media- enhanced virtual-item-package ([1024-1025] Figs. 38B and 38C in FIG. 38B, messaging user interface 3500 is displaying a full-screen version of conversation transcript 3700 when an input including contact 3804 is detected at digital image affordance 3804. In response, the device shrinks display of conversation transcript 3700 to accommodate display of digital image tray 3806 in FIG. 38C); 
in response to receiving the user request, displaying a virtual-item package generation interface in place of the conversation interface ([0968] Figs. 38B and 38C Device 100-1 detects a tap gesture, including contact 3804 in FIG. 38B, on digital camera affordance 3504 and, in response, displays digital image tray 3806 in FIG. 38C. Conversation transcript 3503 shrinks to accommodate digital image tray 3806. Digital image tray includes live preview image 3514 from an associated digital camera, including image capture affordance 3516 and camera switching affordance 3505 for switching the live preview image between two or more associated digital cameras, and previously captured digital images 3518)
([0968] Figs. 38B and 38C Device 100-1 detects a tap gesture, including contact 3804 in FIG. 38B, on digital camera affordance 3504 and, in response, displays digital image tray 3806 in FIG. 38C. Conversation transcript 3503 shrinks to accommodate digital image tray 3806. Digital image tray includes live preview image 3514 from an associated digital camera, including image capture affordance 3516 and camera switching affordance 3505 for switching the live preview image between two or more associated digital cameras, and previously captured digital images 3518)([0914] In a first embodiment, device 100-1 places digital recording 3606 in message-input area 3520, in FIG. 36E, in response to detecting a tap gesture including contact 3614 on the digital recording in FIG. 36D. Responsive to detecting a tap gesture including contact 3618 on message-content posting affordance 3520 in FIG. 36F, device 100-1 posts the digital recording to the messaging session, displaying the recording in conversation transcript 3603 in FIG. 36G.); 
recording an audio and/or video message ([914]  device 100-1 places digital recording 3606 in message-input area 3520, in FIG. 36E)([0968] digital images and a digital camera are integrated into a messaging application ); 
capturing the audio and/or video message using a microphone or camera of the first client device ([914]  device 100-1 places digital recording 3606 in message-input area 3520, in FIG. 36E)([0968] digital images and a digital camera are integrated into a messaging application ); 
sending the first virtual item-package and a user account information of the second user on the social network platform to one or more servers of the social network platform, and replacing the virtual-item-package generation interface with an updated conversation interface ([0914] Fig. 36G element 3616, device 100-1 posts the digital recording to the messaging session, displaying the recording in conversation transcript 3603), wherein the one or more servers are configured to forward the first virtual-item-package message to the second client device corresponding to the second user, ([1078] Social network application)([0685] a request by the at least one other user at the second electronic device to synchronously view the media item is routed through a server or sent directly to the first electronic device)([0736]  the device sends (2412) (e.g., to a server for routing to a second device of a second user who is in a messaging session with the user of the electronic device, or directly to the second device) instructions to display an indication that the user is currently handwriting a message (e.g., a message bubble with a simulated handwritten stroke and the message)([1286] the device downloads the interactive application, from a remote server (e.g., a server that is part of an online application store that contains interactive applications for the messaging application))
wherein the second client device is caused to play the audio and/or video message ([0915] Device 100-2, corresponding to a second user included in the messaging session corresponding to conversation transcript 3503, as illustrated in FIG. 36H, receives digital recording 3616 in FIG. 36I. Responsive to detecting a tap gesture on digital recording 3616, including contact 3622 in FIG. 36J, device 100-2 plays the digital recording in FIG. 36K, as illustrated by sound waves 3624.)
Chaudhri does not explicitly teach receiving via the virtual-item-package generation interface, a first input from the first user to deduct a virtual item from a virtual item account associated with the first user, generating a first virtual-item-package in accordance with the deducted virtual item, receiving via the virtual-item-package generation interface, a second 
DeMattei teaches receiving via the virtual-item-package generation interface, a first input from the first user to deduct a virtual item from a virtual item account associated with the first user, generating a first virtual-item-package in accordance with the deducted virtual item ([0060] Fig. 11 Element 1020 is Virtual item package, the sender has selected to the illustrated greeting card 1020, the sender has the option to attach and send the card 1022, attach the card and add a message 1024, add a gift card 1028 {Virtual item} may also be made available to the sender. The selected greeting card may be an image, an audio file, an image with an audio file, a video, a slide show, or any of the other variety of content)(Abstract creating and embedding gift cards into a text message or multi-media message.),
adding the captured audio and/or video message to the first virtual-item-package ([0060] Fig. 11 Element 1020 is Virtual item package, the sender has selected to the illustrated greeting card 1020, the sender has the option to attach and send the card 1022, attach the card and add a message 1024, add a gift card 1028 {Virtual item} may also be made available to the sender. The selected greeting card may be an image, an audio file, an image with an audio file, a video, a slide show, or any of the other variety of content)(Abstract creating and embedding gift cards into a text message or multi-media message.),
display the new message representing the first virtual-item-package in a corresponding conversation interface a the second client device ([0061] Fig. 12)([0066] Fig. 14 displayed to a recipient after having played the greeting card or, having simply received the gift card)
([0067] The TOUCH TO CUE technology may also be set up such that once touched, funds are automatically transferred into the recipient's account, such as a PAYPAL account, an AMAZON PRIME account, banking account etc.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri in view of DeMattei in order to receive first and second input and transfer virtual item from one user to another user because it would provide simplified and quicker way to transfer items between users without the need to switch to another device or application. 


Regarding claim 8, claim 8 can be rejected with the same reasoning as claim 1.

Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 1.


Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Chaudhri et al (”Chaudhri”, US 20170336958 A1) hereinafter Chaudhri, and DeMattei (“DeMattei”, US 20150324858 A1) hereinafter DeMattei, in view of Mumick et al. (“Mumick”, US 20140108928 A1) hereinafter Mumick.

Regarding claim 2, Chaudhri and DeMattei teach the method of claim 1.
Chaudhri teaches for recording an audio and/or video message ([0968] Figs. 38B and 38C Device 100-1 detects a tap gesture, including contact 3804 in FIG. 38B, on digital camera affordance 3504 and, in response, displays digital image tray 3806 in FIG. 38C. Conversation transcript 3503 shrinks to accommodate digital image tray 3806. Digital image tray includes live preview image 3514 from an associated digital camera, including image capture affordance 3516 and camera switching affordance 3505 for switching the live preview image between two or more associated digital cameras, and previously captured digital images 3518); 
Chaudhri does not explicitly teach receiving user input specifying the one or more virtual-item-package parameters, however
DeMatteir further teaches receiving user input specifying the one or more virtual-item-package parameters ([0060] Fig. 11 elements 1022, 1024, 1028) ([0060] Fig. 16 elements 1622, 1624, 1628)  and 
in response to receiving the second input from the first user ([0060] Fig. 11 elements 1022, 1024, 1028) ([0060] Fig. 16 elements 1622, 1624, 1628)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri in view of DeMattei in order to receive first and second input and transfer virtual item from one user to another user because it would provide simplified and quicker way to transfer items between users without the need to switch to another device or application. 
Chaudhri and Zhou do not explicitly teach displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual-item-package parameters that have been entered, displaying a prompt for canceling the recording with an upward swipe gesture, however
Mumick teaches displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual-item-package parameters that have been entered ([0006] After initiating recording of media data, the release to record (RTR) communication mode allows a user to release the initiation button on the electronic device to continue the recording process. In the RTR communication mode, the user can either keep the button held while recording or can release the button to continue recording. A user can switch from one mode of recording to another by releasing the button. The tap to end (TTE) communication mode is triggered after the user releases the button, and the recording process is then in progress, and the user can terminate the recording by tapping on the button), 
displaying a prompt for canceling the recording with an upward swipe gesture ([0013] The gestures comprise, for example swipe gesture)([0013] The media recording application performs an action associated with the recording of the media data in one of the communication modes on detection of a gesture on one of the defined interface regions such as canceling the recording of the media data)([0061] Figs. 8 &9 he media recording application 801 prompts the user to select an option for performing an operation associated with the recorded media data),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri and DeMattei in view of Mumick in order to display a progress indicator of audio or video recording and display a prompt for canceling the recording because it would provide users more flexibility and less time to cancel the recording faster and allow users to perform other actions on the graphical user interface. 

Regarding claim 3, Chaudhri, DeMattei and Mumick teach the method of claim 2.
Chaudhri further teaches wherein sending the first virtual item-package and the user account identification of the second user on the social network platform to the one or more servers of the social network platform further comprises uploading the one or more virtual-item-package parameters of the first virtual item-package to the one or more servers ([1078] Social network application)([0685] a request by the at least one other user at the second electronic device to synchronously view the media item is routed through a server or sent directly to the first electronic device)([0736]  the device sends (2412) (e.g., to a server for routing to a second device of a second user who is in a messaging session with the user of the electronic device, or directly to the second device) instructions to display an indication that the user is currently handwriting a message (e.g., a message bubble with a simulated handwritten stroke and the message)([1286] the device downloads the interactive application, from a remote server (e.g., a server that is part of an online application store that contains interactive applications for the messaging application))

Regarding claim 9, claim 8 can be rejected with the same reasoning as claim 2.
Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 3.
Regarding claim 16, claim 15 can be rejected with the same reasoning as claim 2.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 3.

Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being un-patentable over Chaudhri et al (”Chaudhri”, US20170336958A1) hereinafter Chaudhri, and DeMattei (“DeMattei”, US 20150324858 A1) hereinafter DeMattei, in view of Guthery et al. (“Guthery”, US 20130006627 A1) hereinafter Guthery, and further view of Khedouri et al. (“Khedouri”, US 20080010372 A1) hereinafter Khedouri.

Regarding claim 4, Chaudhri and DeMattei teach the method of claim 1.
Chaudhri further teaches in accordance with receipt of a notification from the second server that the first virtual-item-package has been opened at the second client device ([0353] the user interfaces and associated processes provide ways to acknowledge messages {notification that the message was opened or delivered}),

Chaudhri and DeMattei do not explicitly teach uploading the audio and/or video message of the first virtual-item-package to a second server of the one or more servers that is distinct from the first server, however
Guthery further teaches uploading the audio and/or video message of the first virtual-item-package to a second server of the one or more servers that is distinct from the first server([0061-0062] Fig. 1 shows different databases such as message {text database} and music database)(While the databases 160, 170, 180 and 190 are each depicted as a single database, it should be understood by those of ordinary skill in the art having the present specification, drawings, and claims before them that the any and all of the databases 160, 170, 180, 190 may be stored in multiple locations and across multiple pieces of hardware, including but not limited to storage in the cloud)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri and DeMattei in view of Guthery in order to upload the virtual packages (media or textual) into second server because it would help the users to retrieve and download the contents any time from the specific server without creating any performance issues dealing with the multimedia messages. 

Chaudhri and DeMattei do not explicitly teach wherein the first client device directly transmits the audio and/or video message to the second client device through a peer-to-peer connection, in accordance with a determination that the first virtual-item-package is prepared with a first privacy preference; in accordance with a determination that the first virtual-item-
Khedouri teaches wherein the first client device directly transmits the audio and/or video message to the second client device through a peer-to-peer connection ([0064] Fig. 1B two devices are connected utilizing peer to peer protocols and functions, they can exchange and share data and content).
in accordance with a determination that the first virtual-item-package is prepared with a first privacy preference ([0108] The transmission/media file could be secured {second privacy reference} or unsecured {first privacy reference})([0157] the use of digital rights management (DRM) technology, which encrypts a content file in a particular manner before it is transmitted/made available to a receiving user device. Other security features may involve requiring user/device authentication, or encrypted and secure transmissions of a certain sort); 
in accordance with a determination that the first virtual-item-package is prepared with a second privacy preference that is distinct from the first privacy preference ([0108] The transmission/media file could be secured {second privacy reference} or unsecured {first privacy reference}), 
storing the audio and/or video message locally at the first client device without uploading the audio and/or video message of the first virtual-item-package to the one or more servers([0114] the recording is made and stored locally on the device), wherein the first client device directly transmits the audio and/or video message to the second client device through a peer-to-peer connection([0064] Fig. 1B two devices are connected utilizing peer to peer protocols and functions, they can exchange and share data and content).


Regarding claim 5, Chaudhri, DeMattei, Guthery and Khedouri teach the method of claim 4. 
Chaudhri further teaches after replacing the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation receiving a notification from one or more servers that the first virtual-item-package is opened by the second user at the second client device ([0914] Fig. 36G element 3616, device 100-1 posts the digital recording to the messaging session, displaying the recording in conversation transcript 3603) ([0353] the user interfaces and associated processes provide improved ways to acknowledge messages {notification that the message was opened or delivered});
in response to receiving the notification ([0353] the user interfaces and associated processes provide improved ways to acknowledge messages {notification that the message was opened or delivered})
Chaudhri and DeMattei do not explicitly teach in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference, initiating direct transmission of the audio and/or video message to the second client device through a peer-to-peer connection, however 
Khedouri further teaches in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference ([0108] The transmission/media file could be secured {second privacy reference} or unsecured {first privacy reference}), initiating direct transmission of the audio and/or video message to the second client device through a peer-to-peer connection ([0064] Fig. 1B two devices are connected utilizing peer to peer protocols and functions, they can exchange and share data and content).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri and DeMattei in view of Khedouri in order to have a first privacy and second privacy reference, store the video or audio message locally because it would provide more flexible options to communicate between the devices utilizing more customized security options. 

Regarding claim 6, Chaudhri, DeMattei, Guthery and Khedouri teach the method of claim 5. 
Chaudhri further teaches in response to receiving the notification ([0353] the user interfaces and associated processes provide improved ways to acknowledge messages {notification that the message was opened or delivered})
displaying an indication of playback progress in the representation of the first virtual-item-package in the conversation interface of the instant messaging conversation ([0672] Fig. 20D, the users in the messaging session (e.g., the first and the second user) are able to continue exchanging messages while the representation of the media item is displayed (before and/or during initiation of playback of the media item)).
Chaudhri and DeMattei do not explicitly teach in accordance with a determination that the first virtual-item-package is prepared with the first privacy preference, however
([0108] The transmission/media file could be secured {second privacy reference} or unsecured {first privacy reference}),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri and DeMattei in view of Khedouri in order to have a first privacy and second privacy reference, store the video or audio message locally and utilize peer to peer communication because it would provide more flexible options to communicate between the devices utilizing more customized security options. 

Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 4.

Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 5.

Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 6.

Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 4.

Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 5.

Regarding claim 20, claim 19 can be rejected with the same reasoning as claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Chaudhri et al (”Chaudhri”, US20170336958A1) hereinafter Chaudhri, DeMattei (“DeMattei”, US 20150324858 A1) hereinafter DeMattei, Guthery et al. (“Guthery”, US 20130006627 A1) hereinafter Guthery, and Khedouri et al. (“Khedouri”, US 20080010372 A1) hereinafter Khedouri, in view of Siwik (“Siwik”, US 20140310780 A1) hereinafter Siwik. 

Regarding claim 7, Chaudhri, DeMattei, Guthery and Khedouri teach the method of claim 6, 
([0353] the user interfaces and associated processes provide improved ways to acknowledge messages {notification that the message was opened or delivered})
Chaudhri and DeMattei do not explicitly teach in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference, however
Khedouri further teaches in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference([0108] The transmission/media file could be secured {second privacy reference} or unsecured {first privacy reference}),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri and DeMattei in view of Khedouri in order to have a first privacy and second privacy reference, store the video or audio message locally and utilize peer to peer communication because it would provide more flexible options to communicate between the devices utilizing more customized security options.

Chaudhri, DeMattei, Guthery and Khedouri do not explicitly teach sending a self-destruction instruction for the audio and/or video message with the audio and/or video message, wherein the self-destruction instruction causes the second client device to delete the audio and/or video message at the second client device after a preset amount of time unless an exemption code is received from the first client device within the preset amount of time, however
Siwik teaches sending a self-destruction instruction for the audio and/or video message with the audio and/or video message, wherein the self-destruction instruction causes the ([0015] Communication system may include destruction mechanism. This is a feature that allows the sender to limit the text/email/pic/video/voicemail exposure of any electronic item to a predetermined time period, such as twelve (12) seconds, twenty-four (24) seconds (or other combinations of seconds, minutes, hours or days), for example, via a “time-bomb count-down.” Accordingly, the content communicated to a recipient by a sender may include a timer in which the previously communicated content may be viewed or accessed by the recipient and upon expiration the content irretrievably terminates) unless an exemption code is received from the first client device within the preset amount of time ([0008]  the “control” solely exists with the sender; the recipient is unable to save or forward the sender's text, email, pic, video, voice mail unless authorized by the sender as part of the transmission, as the sender dictates the life span and levels of control applicable to a recipient of all communications (contrary to traditional mediums), ensuring the sender's ultimate privacy and “control.”)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chaudhri, DeMattei, Guthery and Khedouri in view of Siwik in order to have a self-destruction of specific video/audio messages because it would provide an adequately secure mechanism to facilitate the communication between the sender and recipient and provide additional security measures to protect against unauthorized use and viewing and a better system for private and secure communication of electronic content. 

Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444